DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11, line 4 is missing a semicolon.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “radio means for transmitting the measurements” in claim 17.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 

Claim 11 recites the limitation "the path" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
	Claim 11 recites the limitation “a path” in line 6.  It is unclear from the claim language if “a path” in the recited location is the same “path” of the same claim in line 1.  The examiner recommends amending the claim language to read “the path”.  For the purpose of the present examination, it is presumed the same, but further clarification is required.
	Claims 12-20 are rejected by virtue of their dependence from claim 11.
	Claim 14 recites the limitation “radiofrequency terminals” in line 4.  It is unclear from the claim language if “radiofrequency terminals” in the recited location is the same “radiofrequency terminals” as claim 13, line 2.  The examiner recommends amending the claim language to read “the radio frequency terminals”.  For the purpose of the present examination, it is presumed the same, but further clarification is required.
Claim 17 is directed to a system and is dependent upon claim 11 which is a method.  Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  In particular, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  MPEP 2173.05(p) II.
	Claim 17 recites the limitation “a method” in line 1.  It is unclear from the claim language if “a method” in the recited location is the same “a method” as claim 11, line 1.  The examiner recommends amending the claim language to read “the method”.  For the purpose of the present examination, it is presumed the same, but further clarification is required.
	Claim 17 recites the limitation “a connected magneto-inertial device” in line 3.  It is unclear from the claim language if “a connected magneto-inertial device” in the recited location is the same “a magneto-inertial device” as claim 11, lines 1-2.  The examiner recommends amending the claim language 
	Claim 17 recites the limitation “computing paths from measurements” in lines 6-7.  It is unclear from the claim language if “measurements” in the recited location is the same “measurements” as claim 11, line 3.  The examiner recommends amending the claim language to read “computing paths from the measurements”.  For the purpose of the present examination, it is presumed the same, but further clarification is required.
	Claims 18-20 are rejected by virtue of their dependence from claim 17.		

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagpal et al. 
(US 2018/0091953 A1), hereinafter Nagpal. 

Regarding claim 11, Nagpal discloses: A method for evaluating the path of an operator equipped with a magneto-inertial device (Nagpal, e.g., para. [0008]; the majority of indoor navigation in an industrial manufacturing workshop, (Nagpal, e.g., para. [0002]; Users of mobile devices are increasingly using and depending upon indoor positioning and navigation applications and features.  Seamless, accurate and dependable indoor positioning can be difficult to achieve using satellite-based navigation systems when the latter becomes unavailable or sporadically available, such as within enclosed or partially enclosed urban infrastructure and buildings, including hospitals, shopping malls, airports, universities, and industrial warehouses.). the method comprising the following steps:
recording measurements (Nagpal, e.g., para. [0020]; The pre-processing step at fingerprint data collection logic module (106) may include counting the number of steps taken by a user of mobile device (102), estimating the step length of each step, estimating the heading direction for each step, as well as, recording the time-averaged and time-stamped magnetic field information and wireless radio signals, and monitoring for, and logging, occurrence of any trigger event/tag-based data that enables the trajectory of mobile device (102) to be best matched a physical  map of the area that includes known fixed objects at unique locations.).taken by at least one inertial and/or magnetic sensor installed in the magneto-inertial device (Nagpal, e.g., para. [0022]; the fingerprint data, as acquired from the mobile devices 102a-n, further includes respective time-stamps, whereby the orientation and other inertial sensor data, the magnetic field strength and direction, the received wireless signal strength, the barometric pressure, and 
transmitting the measurements to a remote server; (Nagpal, e.g., see fig. 1, Positioning Calibration Server (101) and para. [0016] positioning calibration system (100) for generating and deploying a calibrated positioning map of a given area, included by not limited to an indoor area.  Positioning calibration server (101), also referred to herein as server (101), includes positioning calibration logic module (105), and is communicatively connected via communication network (104) to a plurality of computing and communication mobile devices (102a-n) ; also Nagpal, e.g., Fig. 4, step 410).
computing, on the remote server, a path of the operator depending on the measurements; and (Nagpal, e.g., see para. [0020] as it pertains to fingerprint data cached on positioning calibration server (101) for post-processing/computing, extraction of key features for the reconstruction of the trajectory as a result of measurements taken at fingerprint data collection logic module (106); also see Nagpal, e.g., paragraphs 10-11 and 24, e.g., post-process the user data to identify trajectories or trajectory-segments of the mobile devices);
adjusting the computed path. (Nagpal, e.g., para. [0011]; Among other technical effects and benefits to the efficient, easy-to-deploy, scalable crowd sourced-based solution to indoor navigation calibration described herein, utilizing known fixed locations within the target area or building allows for more accurate interpolation and reconstruction of the user’s mobile device trajectory, or a trajectory segment, resulting in a more accurate construction of fingerprints and associated fingerprint map; also see Nagpal, e.g., paragraph 20, enables the trajectory of mobile device to be best matched a physical map of the area that includes known fixed objects at unique locations).
	

Regarding claim 12, Nagpal discloses: The method according to claim 11, further comprising a step, prior to the transmitting step, of compressing data comprising the measurements. (Nagpal, e.g., para. [0020]; As the fingerprint data acquired at mobile device (102) is time-stamped and the data collection via fingerprint data collection logic module (106) operates in a distributed manner, the 

Regarding claim 13, Nagpal discloses: The method according to claim 11, wherein the adjusting step comprises adjusting the computed path via radiofrequency terminals. (Nagpal, e.g., para. [0028]; Acquisition of the first and second sets of fingerprint data may be automatically triggered at respective mobile devices upon an event occurrence.  The event occurrence may consist of a user redeeming a coupon at a merchant within a shopping mall, scanning a barcode, using an RFID tag, or may be based on accessibility of a proximity beacon wireless signal, in some examples.  Acquisition of the fingerprint data by a user’s mobile device may thus be automatically triggered upon the event occurrence at any one of a predetermined set of fixed positions within the area.  In this manner, a user of mobile device (102 may, in effect, passively assist in the positioning calibration process by acquiring fingerprint data, then allowing uploading or other transfer of the acquired fingerprint data to positioning calibration server (101) for further processing; examiner notes that “a proximity beacon wireless signal” is being treated as synonymous with “radiofrequency terminals”).

Regarding claim 14, Nagpal discloses: The method according to claim 13, wherein the adjusting step comprises the following steps:
during the recording step, recording identification information originating from radiofrequency terminals installed in the workshop; (Nagpal, e.g., para. [0020]; The pre-processing step at fingerprint data collection logic module (106) may include counting the number of steps taken by a user of mobile device (102), estimating the step length of each step, estimating the heading direction for each step, as well as, recording the time-averaged and time-stamped magnetic field information and wireless radio signals, and monitoring for, and logging, occurrence of any triggered event/tag-based data that enables the trajectory of mobile device (102) to be best matched a physical map of the area that includes known fixed objects at unique locations.)
transmitting the identification information at the same time as the measurements; and (Nagpal, e.g., para. [0024]; Calibration module (306) operates in post-processing of the fingerprint data at server (101).  Specifically, the ability to accurately post-process the user data to identify trajectories or trajectory-segments of the mobile devices (102a-n) in which time-stamped user positions are known with sufficient reliability.  Then, by linking the known time-stamped user positions with the time-stamped measured sensor devices (205) data, calibrated data points are formed.)
modifying the computed path on the basis of location of the identified radiofrequency terminals. (Nagpal, e.g., para. [0025]; A density determination algorithm may be applied, in one embodiment, to establish the predetermined threshold density based on validating the updated distribution of calibrated data points as sufficient for deployment, representing the calibrated position map of the area.  In another embodiment, the threshold density for deployment may be dynamically determined, and dynamically updated, based on updating at least one of the density of calibrated data points and the consistency amongst the calibrated data points relative to a neighboring area contiguous with the target area.  Dynamically updating the threshold density in the latter manner allows the system to automatically detect and correct potential calibration inconsistencies prior to deploying the calibrated positioning map of the area.  The density determination algorithm may be employed in conjunction with an artificial neural network to validate when a sufficient number of fingerprint calibrated.).

Regarding claim 15, Nagpal discloses: The method according to claim 11, wherein the adjusting step comprises a cartographic adjusting step. (Nagpal, e.g., para. [0023]; Processor (301) uses executable instructions stored in calibrated positioning map module (307) to deploy the updated distribution as the calibrated positioning map of the area, upon the updated distribution exceeding a predetermined threshold density of calibrated data points.)

Regarding claim 16, Nagpal discloses: The method according to claim 11, wherein the adjusting step comprises, prior to a cartographic adjusting step, (Nagpal, e.g., para. [0030]; At step (420), adjusting via radiofrequency terminals. (Nagpal, e.g., para. [0028]; Acquisition of the first and second sets of fingerprint data may be automatically triggered at respective mobile devices upon an event occurrence.  The event occurrence may consist of a user redeeming a coupon at a merchant within a shopping mall, scanning a barcode, using an RFID tag, or may be based on accessibility of a proximity beacon wireless signal, in some examples.  Acquisition of the fingerprint data by a user’s mobile device may thus be automatically triggered upon the event occurrence at any one of a predetermined set of fixed positions within the area.  In this manner, a user of mobile device (102 may, in effect, passively assist in the positioning calibration process by acquiring fingerprint data, then allowing uploading or other transfer of the acquired fingerprint data to positioning calibration server (101) for further processing; examiner notes that “a proximity beacon wireless signal” is being treated as synonymous with “radiofrequency terminals”).

Regarding claim 17, Nagpal discloses: A system allowing a method according to claim 11 to be implemented, the system comprising:
a connected magneto-inertial device comprising measuring means and radio means (Nagpal, e.g., para. [0029]; the fingerprint data, as acquired from the mobile devices, further includes respective time-stamps, whereby the orientation and other inertial sensor data, the magnetic field strength and direction, the received wireless signal strength, the barometric pressure, and the position data can be time-correlated with respect to any given position along a trajectory of trajectory segment of the mobile devices). for transmitting the measurements; (Nagpal, e.g., para. [0028]; a user of mobile device (102) may, in effect, passively assist in the positioning calibration process by acquiring fingerprint data, then allowing uploading or other transfer of the acquired fingerprint data to server (101) for further processing.)
radiofrequency terminals installed in specific locations (Nagpal, e.g., para. [0022-0023] as it relates to fingerprint data acquisition module (305) to log fingerprint data within the area of the plurality of mobile devices (102a-n) and para. [0028] which discloses acquisition of the fingerprint data by any one of the fixed positions within the area) in the workshop; and (Nagpal, e.g., para. [0002]; Users of mobile devices are increasingly using and depending upon indoor positioning and navigation applications and features.  Seamless, accurate and dependable indoor positioning can be difficult to achieve using satellite-based navigation systems when the latter becomes unavailable or sporadically available, such as within enclosed or partially enclosed urban infrastructure and buildings, including hospitals, shopping malls, airports, universities, and industrial warehouses.).
a remote computational server comprising software means for computing paths from measurements and adjustments. (Nagpal, e.g., see fig. 1, Positioning Calibration Server (101) and para. [0020] as it relates to a remote server for performing computations for post-processing positional points from mobile device (102) which makes measurements and performing adjustments on positioning calibration server (101); also see paras. [0012-0013] as it relates to programming instructions implemented on a server/computer for carrying out the recited functions; also see Nagpal, e.g., Fig. 3 and paragraph 21, server computing device 101 including display device 303).
	
Regarding claim 18, Nagpal discloses: The system according to claim 17, wherein the connected magneto-inertial device comprises one or more selected from magnetic and inertial sensors, an on-board computational software package, a radio module for detecting signals output from the radiofrequency terminals, a power supply, a barometer and an altimeter. (Nagpal, e.g., para. [0008]; the majority of indoor navigation systems require some form of system calibration prior to going live upon deployment.  The most typical type of calibration for positioning, also referred to herein as navigation, is fingerprinting.  The term fingerprint variously referred to herein as calibration fingerprint and fingerprint data, in one embodiment constitutes any combination of time-correlated, individual measurements of received wireless communication signal strength information, magnetic field .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nagpal in view of 
Young et al. (US 9,395,190 B1), hereinafter Young.

Regarding claim 19, Nagpal is not relied upon as explicitly disclosing: The system according to claim 17, further comprising a database associating radiofrequency terminal identification information with terminal location. 
However, Young further discloses: The system according to claim 17, further comprising a database associating radiofrequency terminal identification information with terminal location. (Young, e.g., col. 6 line 52 – col. 7, line 4; a sequence of magnetic features may be dynamically collected as a path is traversed.  When a structural feature is detected, the set of magnetic features detected during traversal of the structure may be associated with the structural feature (e.g., hallway, elevator, etc.) to improve uniqueness.  Structural features may be reported by start time, stop time, feature ID, feature descriptor, or a combination thereof.  Start times and stop times may be used in conjunction with the inertial path (or other fused path) to resolve location.  Detected structural features may also be matched against other structural features of the same type in a database (e.g., the search may be limited to be within the location error bounds, a known building, or a planned route).  When two structural features are compared, the magnetic feature match may be scored based on a percent of matched features, an offset between matching features, a difference between feature magnitudes, or a combination thereof; examiner notes that “radio frequency terminal identification” is being treated as synonymous with “feature ID” of the structural feature.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nagpal in view of Kelly’s system and method of path measurement and transmission using a magneto-inertial device, wherein the RF terminals are in static positions across the facility and computing, through a software program, paths from measurements and adjustments with Young’s database associating an RF terminal with an ID and location because Young teaches matching magnetic signatures of significant variation to confirm structural features within a map for higher accuracy and efficiency.  (Young, e.g., col. 7, line 63 – col. 8, line 9; A relative consistency of .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nagpal.

Regarding claim 20, Nagpal as applied to claim 17 discloses: The system according to claim 17, further comprising a remote application server equipped with means for displaying  (see Nagpal as applied to claim 17, Nagpal, e.g., Fig. 3 and paragraph 21, server computing device 101 including display device 303).
	Nagpal is not relied upon as explicitly disclosing that the means for displaying displays the computed paths.  It would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nagpal such that Nagpal’s means for displaying, e.g., display device 303, displays the computed paths for at least the reason that this would visually apprise a user of Nagpal’s arrangement of the determined trajectories.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 8,825,387 B2 to Mays et al. relates to positioning open area maps.
US 8,538,687 B2 to Plocher et al. relates to a system for guidance and navigation in a building.
US 8,565,783 B2 to Yang et al. relates to path progression matching for indoor positioning 
systems.
	
Any inquiry concerning this communication or earlier communications from the examiner should 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863                                                                                                                                                                                                        
/DANIEL R MILLER/Primary Examiner, Art Unit 2863